Case 1:18-cv-00981-CMA-MEH Document 121 Filed 10/15/18 USDC Colorado Page 1 of 17




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO


     Civil Case No. 1: 18-cv-00981-CMA-MEH

     HEIDI GILBERT,
     AMBER MEANS,
     MANDY MELOON,
     GABRIELA JOSLIN,
     KAY POE, and
     JANE DOES 6-50,

            Plaintiff(s),

     v.

     UNITED STATES OLYMPIC COMMITTEE,
     USA TAEKWONDO INC.,
     U.S. CENTER FOR SAFESPORT,
     STEVEN LOPEZ,
     JEAN LOPEZ, and
     JOHN DOES 1-5,

           Defendant(s).
     _______________________________________________________________________

            STIPULATED ORDER OF PROTOCOL FOR ELECTRONIC DISCOVERY

            Plaintiffs and Defendants United States Olympic Committee, USA Taekwondo, Inc,

     Steven Lopez and Jean Lopez (collectively, the “Parties”) stipulate and move the Court for

     an Order concerning the protocol for all electronic discovery in this case. In order to

     simplify and facilitate the production of electronic documents and e-mails, the Parties

     agree to follow the following protocol for electronic discovery. The Parties are aware of the

     importance the Court places on cooperation and proportionality, and the Parties commit to

     cooperate in good faith throughout the Litigation consistent with the expectations of the

     Federal Rules of Civil Procedure and the Court’s Local Rules.

     A.   Definitions.

            1.       “Litigation” means the case captioned Gilbert, et al. v. USOC, et al., Case

     No. 1:18-cv-00981 (D. Colo.).

            2.       “Electronically Stored Information” or “ESI” means all computer-generated
Case 1:18-cv-00981-CMA-MEH Document 121 Filed 10/15/18 USDC Colorado Page 2 of 17




     information, data, or files of any kind, stored in or on any Media, including Email.

            3.      “Document” means any Paper Discovery or ESI stored in any medium from

     which information can obtained.

            4.      “Paper Discovery” means any Document or thing discoverable under Fed.

     R. Civ. P. 26(b)(1) and Fed. R. Civ. P. 34(a)(1)(A) that is not ESI.

            5.      “Email” or “electronic mail” means an electronic means for communicating

     written information through structured data applications (e.g., email client software) that

     can send, store, process, and receive information, regardless of whether such email is

     stored within the email client software, or within a hard drive or network location.

            6.      “Format” means the internal structure of an electronic file which defines the

     way it is stored and accessed.

            7.      “Media” means an object or device, real or virtual, including but not limited

     to a disc, tape, computer, hard drive, flash drive, server, cloud-based storage, virtual

     machine, or other device on which data is or was stored.

            8.      “Metrics” means hit counts, document hit counts, and unique document hit

     counts based on a test set of custodians and search terms, and “sampling” means a

     review of a limited number of documents based on a test set of search terms for

     responsiveness and other indicators that may assist in formulating a final search protocol.

            9.      “Native Format” means the Format of ESI in the application in which such

     ESI was originally created.

            10.     “Party” or “Parties” means Plaintiffs and Defendants.

            11.     “Producing Party” means a Party that produces Documents or ESI.

            12.     “Receiving Party” means a Party to whom Documents or ESI are produced.

            13.     “Tagged Image File Format” or “TIFF” refers to the CCITT Group IV graphic

     file format for storing bit-mapped images, with multiple compression formats and

     resolutions.
Case 1:18-cv-00981-CMA-MEH Document 121 Filed 10/15/18 USDC Colorado Page 3 of 17




               14.   “Production Bates Number” means the unique serial number attached to

     every page of a document produced.

     B.    Collection Protocol and Methodology (Custodians and Search Terms).

               1.    For any source of potentially responsive ESI to be searched by the Parties,

     the Parties shall work cooperatively and in good faith to mutually agree upon search

     methodologies and search strings reasonably tailored to return documents responsive to

     the discovery request(s) at issue, and to identify a reasonable number of sources and

     custodians. The development of search strings should be a collaborative and iterative

     process by the Parties. If the Parties are unable to reach agreement after meeting and

     conferring in good faith, the Parties shall submit any dispute to the Court. This protocol is

     not intended to alter the rights of the parties to seek a protective order, seek cost-sharing

     for the production of any Email or Non-Email ESI, or to seek additional searches if

     warranted by subsequently discovered information, and the Parties hereby reserve such

     rights.

               2.    Non-Email ESI searches:     If the Producing Party elects to use search

     queries (single terms or Boolean strings) to locate potentially responsive non-email ESI, it

     shall disclose to the Receiving Party the information sources to be searched, the

     custodians who will be searched, and the search terms. Upon receiving the information

     sources, custodians, and search terms proposed to be employed by the Producing Party,

     the Receiving Party may request alternative or additional information sources, custodians,

     or search terms reasonably tailored to locate potentially responsive ESI. The Parties shall

     meet and confer and attempt in good faith to reach agreement regarding the search

     methodology to be used for non-email ESI.

               3.    Email ESI: If the Producing Party elects to use search queries (single

     terms or Boolean strings) to locate potentially responsive email ESI, the Parties agree to

     the following procedure:
Case 1:18-cv-00981-CMA-MEH Document 121 Filed 10/15/18 USDC Colorado Page 4 of 17




           (a) Custodians: The Producing Party shall provide to the Receiving Party a list

           identifying custodians who are likely to have responsive information to the

           discovery requests(s) at issue. The Receiving Party may propose additional

           custodians within 10 days of receipt of the initial list of custodians. Any Party can

           object to the inclusion or exclusion of custodians, and a meet and confer will be

           held before presenting any disagreement to the Court. If discovery shows

           additional custodians need to be added, the Receiving Party can request

           additional custodians, and the Parties shall meet and confer in good faith in an

           attempt to reach agreement regarding any additional custodians before presenting

           any disagreement to the Court.

           (b) Search Terms: Ten (10) days after the Receiving Party receives the initial

           proposed custodian list under (a) above, the Receiving Party shall send the

           Producing Party a list of proposed search terms for the custodians, including the

           date ranges for such searches. The Parties shall then meet and confer to see if

           they can reach agreement on search terms and date ranges before presenting any

           disagreement to the Court. The Parties agree that “metrics” searches, in which test

           searches are run on the email accounts of potential custodians, may help the

           parties refine the searches. The Producing Party may use Technology Assisted

           Review to identify responsive documents if it deems that it is appropriate. If

           discovery shows additional search terms need to be added, the Receiving Party

           may request additional search terms, objections or substitutions can be suggested

           by the Producing Party, followed by a meet and confer before presenting any

           disagreement to the Court.

           (c) Parent/Child Searches: The Producing Party shall run the agreed-upon search

           terms against both the “Parent” document and any “Child” attachment. Documents

           and any related attachments returned as a result of the search queries will be
Case 1:18-cv-00981-CMA-MEH Document 121 Filed 10/15/18 USDC Colorado Page 5 of 17




            collected and reviewed to identify responsive discoverable information, subject to

            redaction or withholding for privilege. Non-privileged portions of both the Parent

            document and any Child-related attachment shall be produced, irrespective of

            whether the responsive information appears in the Parent document, the Child

            attachment, or both.

     C.     Clawback and Presumptively Privileged Protocol Stipulation

            1.      The parties hereby stipulate to protect certain privileged and otherwise

     protected ESI against claims of waiver in the event they are produced during the course of

     this litigation whether pursuant to a Court Order, a discovery request, or informal

     production. The parties hereby stipulate, pursuant to Federal Rules of Civil Procedure

     502(d) and (e), as follows:

                 a) The inadvertent production of any document in this action shall be without

                    prejudice to any claim that such material is protected by any legally

                    cognizable privilege or evidentiary protection including, but not limited to

                    the attorney-client privilege, or the work product doctrine, and no party shall

                    be held to have waived any rights by such inadvertent production.

                 b) If any document produced by another party is on its face subject to a

                    legally recognizable privilege or evidentiary protection, the Receiving Party

                    shall: (a) refrain from reading the document any more closely than is

                    necessary to ascertain that it is privileged; (b) immediately notify the

                    producing party in writing that it has discovered documents believed to be

                    privileged or protected; (c) specifically identify the documents by Bates

                    number range or hash value range, and, (d) where possible, return,

                    sequester, or destroy all copies of such documents, along with any notes,

                    abstracts or compilations of the content thereof, within five (5) days of

                    discovery by the Receiving Party. Where such documents cannot be
Case 1:18-cv-00981-CMA-MEH Document 121 Filed 10/15/18 USDC Colorado Page 6 of 17




                 destroyed or separated it shall not be reviewed, disclosed, or otherwise

                 used by the Receiving Party. Notwithstanding, the Receiving Party is under

                 no obligation to search or review the producing party’s documents to

                 identify potentially privileged or work product protected documents.

              c) Upon written notice of an unintentional production by the Producing Party

                 or oral notice if notice is delivered on the record at a deposition, the

                 Receiving Party must promptly return, sequester or destroy the specified

                 document and any hard copies the Receiving Party has and may not use

                 or disclose the information until the privilege claim has been resolved. The

                 Producing Party shall also provide an updated privilege log for such

                 documents setting forth the author, recipient(s), subject matter of the

                 document, along with the basis for the claim of privilege or evidentiary

                 protection, as well as any portion of the document that does not contain

                 privileged or protected information.

              d) To the extent that the information contained in a document subject to a

                 claim has already been used in or described in other documents generated

                 or maintained by the Receiving Party, then the Receiving Party will

                 sequester such documents until the claim has been resolved. If the

                 Receiving Party disclosed the specified documents before being notified of

                 its inadvertent production, it must take reasonable steps to retrieve it

                 (unless the document has already been filed in the court record such that

                 the Producing Party shall then take appropriate action, if any). The

                 Producing Party shall preserve the specified documents until the claim is

                 resolved.

              e) The Receiving Party shall have five (5) days from receipt of notification of

                 the inadvertent production to determine in good faith whether to contest
Case 1:18-cv-00981-CMA-MEH Document 121 Filed 10/15/18 USDC Colorado Page 7 of 17




                   such claim and to notify the Producing Party in writing of an objection to the

                   claim of privilege and the grounds for that objection.

              f)   The Receiving Party’s return, sequestering or destruction of such privileged

                   or protected documents as provided herein will not act as a waiver of the

                   Requesting Party’s right to move for the production of the returned,

                   sequestered or destroyed documents on the grounds that the documents

                   are not in fact subject to a viable claim of privilege or protection. However,

                   the Receiving Party is prohibited and estopped from arguing that the

                   production of the documents in this matter acts as a waiver of an applicable

                   privilege or evidentiary protection

              g) Either party may submit the specified documents to the Court under seal

                   for a determination of the claim and will provide the Court with the grounds

                   for the asserted privilege or protection. The Receiving Party may not use

                   the documents for any purpose absent this Court’s Order. Any party may

                   request expedited treatment of any request for the Court's determination of

                   the claim.

              h) Upon a determination by the Court that the specified documents are

                   protected by the applicable privilege or evidentiary protection, and if the

                   specified documents have been sequestered rather than returned or

                   destroyed, the specified documents shall be returned or destroyed.
Case 1:18-cv-00981-CMA-MEH Document 121 Filed 10/15/18 USDC Colorado Page 8 of 17




     D.       Production Format.

              1.    ESI Production Format: The Parties shall produce each document in

     single-page TIFF format. All images, paper documents scanned to images, or rendered

     ESI, should be produced as 300 dpi single-page, Group IV Tiff files or 300 dpi single page

     JPGs (Color). Documents should be uniquely and sequentially Bates numbered with an

     endorsement stamped onto each image. Images should be accompanied by an Opticon

     .opt load file that associates each Bates number with its corresponding single-page tiff or

     jpeg image. The parties agree to produce the load files in Concordance-delimited .dat

     files.

              2.    Production of Paper Discovery: Paper Discovery will be produced in

     electronic form. Paper Discovery produced in electronic form shall be rendered text

     searchable via Optical Character Recognition (“OCR”) or other means by the Producing

     Party, to the extent practicable. A Party need not produce a non-electronic duplicate of

     any Paper Discovery produced in electronic form, except that upon a reasonable request

     by the Receiving Party and a showing of good cause (for example, problems with legibility

     or formatting), the Producing Party must produce the Paper Discovery in its original format

     at a mutually agreeable time and place. Paper Discovery shall be scanned as 300 dpi

     single-page, Group IV Tiff files. The Parties have the right to specifically request

     documents in color, higher resolution, or without compression if needed. OCR text files

     shall be encoded in UTF-8. Paper Discovery will be produced as kept in the normal

     course of business, including file folders with writing or labelling.

              3.    Appearance and Content:           Subject to any necessary redaction, to the

     extent possible, each Document’s image file shall contain the same information and same

     physical representation as the Document did in its original format, whether paper or

     electronic.

              4.    Document Unitization:        If a Document is more than one page, to the
Case 1:18-cv-00981-CMA-MEH Document 121 Filed 10/15/18 USDC Colorado Page 9 of 17




     extent practicable, the unitization of the Document and any attachments or affixed notes

     shall be maintained as it existed when collected by the Producing Party. If unitization

     cannot be maintained, the original unitization shall be documented in a load file or

     otherwise electronically tracked to the extent practicable.

            5.      Document Numbering: Each page of a document produced (whether in

     paper or image format) shall have a sequential, legible, unique alphanumeric identifier

     (“Document Number”) not less than six (6) digits electronically endorsed onto the image at

     a place on the document that does not obscure, conceal or interfere with any information

     originally appearing on the document. The Document Number for each Document shall be

     unique and created so as to identify the Producing Party and the Document Number (for

     example, “USOC0000000”).

            6.      Production of ESI in Native Format: Files not easily converted to image

     format, such as Excel, Access, Google Sheets, and PowerPoint files, shall be produced in

     Native Format with a corresponding single-page Bates labeled TIFF placeholder. When

     possible, extracted text should be provided for any documents produced in native file

     format. Documents should be produced with natural document breaks so that it is

     apparent where each document begins and ends. Separate documents should not be

     produced as one contained image file. Documents that are locked by a password or

     encrypted as they are kept in the ordinary course of business shall be produced in a form

     that is unlocked or decrypted or with passwords under separate cover. The Producing

     Party shall collect and produce Documents in Native Format in a manner that preserves

     the integrity of the files. In all other instances, after initial production of ESI in TIFF, a

     party wanting to receive a Native Format copy of a Document may make a reasonable

     request. No Document produced in Native Format shall be intentionally manipulated to

     change the appearance or substance of the Document before its collection, except that

     the Producing Party may take steps to remove privileged information from the native file
Case 1:18-cv-00981-CMA-MEH Document 121 Filed 10/15/18 USDC Colorado Page 10 of 17




      prior to production by redaction, and indicate why such information has been redacted.

      Native files shall be named with the corresponding Production Bates Number. A link to the

      native files shall be provided in a Native Path field within the load file. For the sake of

      clarity, this provision does not require the production of all ESI in Native Format. Audio

      and video files shall also be produced in Native Format.

             7.      Production Media:        The Producing Party shall produce images of

      Documents on external hard drives, CDs, DVDs, secure electronic transmission (e.g., FTP

      site), or other mutually agreeable media (“Production Media”). Each piece of Production

      Media shall include a unique identifying label corresponding to the identity of the

      Producing Party and the Document Number ranges of the Documents in that production

      (for example, “USOC Production, USOC0000123 - USOC0000456”).

             8.      Original Documents: Nothing in this Protocol shall eliminate or alter any

      Party’s obligation to retain Native Format copies of all ESI produced in the Litigation and

      original paper copies for all Paper Discovery produced in the Litigation.

             9.      Third-Party Software: To the extent that information produced pursuant

      to this Protocol cannot be rendered or viewed without the use of proprietary third-party

      software, the Parties shall meet and confer to minimize any expense or burden associated

      with the production of such information in an acceptable format, including issues as may

      arise with respect to obtaining access to any such software and operating manuals which

      are the property of a third party.

             10.     Removal of Duplicates: The Producing Party must take reasonable steps

      to remove exact duplicate Documents prior to production. ESI shall be de-duplicated

      either by custodian or globally by the Producing Party. Any de-duplication method used

      shall not eliminate individual documents from families. To “de-duplicate” across

      custodians means that exact duplicates of documents held and produced by a particular

      custodian, as identified by MD5 hash value, but also residing with another custodian, will
Case 1:18-cv-00981-CMA-MEH Document 121 Filed 10/15/18 USDC Colorado Page 11 of 17




      not be produced twice. Where a document has been de-duplicated across multiple

      custodians, those additional custodians will be identified in the Additional Custodian meta-

      data field described below. Additionally, the Producing Party shall produce threaded email

      chains (i.e., producing the last, most-inclusive email in every unique email chain), in lieu of

      producing each email separately, as part of de-duplication.

             11.     Parent/Child.       Parent-child relationships should be preserved for all

      production documents. For each produced document, all associated parent or child

      documents (including embedded documents) containing responsive information should

      also be produced as separate documents. Bates numbering of a parent document and

      any child documents shall be sequential such that a parent document has the lowest

      value Bates number when compared to its children.

             12.     ESI of Limited Accessibility:       If a Producing Party contends that any

      discoverable responsive ESI is not reasonably accessible within the meaning of Fed. R.

      Civ. P. 26(b)(2)(B), such as offline, backup or archival data, that Party shall timely identify

      such ESI with reasonable particularity and shall identify the basis for the ESI not being

      reasonably accessible. The Parties shall meet and confer in good faith concerning the

      production of any such ESI. If the Parties are unable to reach agreement, the Parties may

      submit any dispute to the Court.

             13.     Compressed files. Compressed files shall be decompressed with the family

      maintained.

             14.     Metadata fields: The parties agree to produce the following metadata

      fields, where applicable:

     FIELD NAME                          DESCRIPTION
     BEGDOC                              The starting Bates number of the document
     ENDDOC                              The ending Bates number of the document
     BEGATTACH                           If the document is an attachment, this is the starting Bates
                                         number of the parent document (i.e.-the document it is
                                         attached to)
Case 1:18-cv-00981-CMA-MEH Document 121 Filed 10/15/18 USDC Colorado Page 12 of 17




     FIELD NAME                        DESCRIPTION
     ENDATTACH                         If the document is an attachment, this is the ending Bates
                                       number of the parent document
     TO                                The name of the recipient(s)
     FROM                              The name of the sender(s)
     CC                                The document is electronic mail or correspondence, the
                                       identity of the person or entity who received a copy
     BCC                               If the document is electronic mail or correspondence, the
                                       identity of the person or entity who received a blind copy
     DATESENT                          If the document is electronic mail or correspondence, the
                                       date the document was sent
     DATERECEIVED                      If the document is electronic mail or correspondence, the
                                       date the document was received
     SUBJECT                           The subject of the document, typically included with
                                       correspondence and memoranda
     FILENAME                          The original name of the native file
     EXTENSION                         The application extension of the native file, for example:
                                       .doc, .xls, .docx, .xlsx, .mdb, .txt
     CREATEDATE                        The date the document was created
     LASTMODIFIED                      The date the document was last modified
     PAGECOUNT                         The number of pages in the document
     CUSTODIAN                         The name of the custodian from whom the document was
                                       obtained
     ADDITIONAL CUSTODIANS             The name of additional custodians from whom de-
                                       duplicated instances of the document were obtained.
     MD5HASH                           The unique numerical identifier of the document
     NATIVEPATH                        The path within the load file structure to the native file, if a
                                       native file produced
     CONFIDENTIAL                      Whether or not the document is labeled designated as
                                       confidential pursuant to a protective order
     EMAIL SUBJECT                     Subject line for email
     ATTACH                            The file name(s) of the attached documents


      E.     Service and Delivery of Documents.

             The parties agree that email or secure file transfer to all counsel of record as of

      11:59 p.m. Mountain Time shall constitute service that calendar day. Discovery requests

      shall be served in .PDF and Word, and written responses to discovery shall be served in

      searchable .PDF format by electronic service. Any party who subpoenas documents, ESI,

      or other tangible things from a third party shall provide notice to the other parties to the

      litigation before service of the subpoena on the third party in accordance with Federal Rule
Case 1:18-cv-00981-CMA-MEH Document 121 Filed 10/15/18 USDC Colorado Page 13 of 17




      of Civil Procedure 45(a)(4) and make reasonable provision for prompt access to any

      documents produced.

      F.     Privilege Logs.

             1.      The parties agree that it is unnecessary to include on any privilege log

      documents created after the Litigation was filed.

             2.      Redaction Privilege Log. A Party redacting any responsive information

      on the grounds of privilege, work product protection, or any similar claim shall provide to

      the Receiving Party a “redaction privilege log” (a) listing the Bates numbers of redacted

      documents that have the reason for the redaction stated or embedded in the redaction

      itself, or (b) if the reason is not stated or embedded in the redacted document, a listing of

      the Bates numbers of redacted documents with the reason stated for the redaction. The

      Producing Party shall produce any required redaction privilege log within 10 days from the

      date of the production in which the redacted document was included.

      G.     Additional Issues.

             1.      English Language: If any Document exists in more than one language,

      the Document shall be produced in English, if available.

             2.      Protective Order: The terms of any Protective Order filed with the Court

      also govern all productions made pursuant to this Protocol.

             3.      Meet and Confer:          In the event of any dispute arising out of the

      implementation of this Protocol, the Parties shall meet and confer upon written request via

      electronic mail to all counsel of record. Absent good cause, a Party shall respond to such

      written request to meet and confer within 2 business days of the request, setting a date for

      the actual meet and confer within 5 days of the original request. Due to the number of

      counsel in this case, the meet and confer shall be done by email or by conference call

      including all involved in the dispute.

             4.      Rolling Production: A Producing Party will estimate at the beginning of a
Case 1:18-cv-00981-CMA-MEH Document 121 Filed 10/15/18 USDC Colorado Page 14 of 17




      rolling production of ESI when it will be completed and provide periodic updates to

      establish a completion date.

      IT IS SO ORDERED.

             Dated this 15th day of October, 2018.




                                          ___________________________________
                                          Michael E. Hegarty
                                          United States Magistrate Judge
Case 1:18-cv-00981-CMA-MEH Document 121 Filed 10/15/18 USDC Colorado Page 15 of 17




    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

    Dated: October 12, 2018

    For Plaintiffs:                          For Defendants Lopez:

    /s/ Rex A. Sharp_____                    /s/_Kathleen Alt__
    Rex A. Sharp                             Howard L. Jacobs
    Ryan C. Hudson                           Law Offices of Howard L. Jacobs
    Larkin E. Walsh                          31111 Agoura Rd, Ste. 225
    Sarah Bradshaw                           Westlake Village, CA 91361
    Rex Sharp P.A.                           (805) 418-9892
    5301 W 75th Street                       howard.jacobs@athleteslawyer.com
    Prairie Village, KS 66208
    913-901-0505                             Kathleen Alt
    913-901-0419 (fax)                       Berg Hill Greenleaf Ruscitti, LLC
    rsharp@midwest-law.com                   1712 Pearl Street
    rhudson@midwest-law.com                  Boulder, CO 80302
    lwalsh@midwest-law.com                   (303) 402-1600
    sbradshaw@midwest-law.com                kta@bhgrlaw.com

                                             Attorneys for Defendants
                                             Steven Lopez and Jean Lopez

     Robert Allard
     Lauren Cerri
     Corsiglia McMahon & Allard
     96 North Third Street
     Suite 620
     San Jose, CA 95112
     408-289-1417
     Fax: 408-289-8127
     rallard@cmalaw.net
     lcerri@cmalaw.net

     Jonathan Little
     Saeed and Little, LLP
     1433 N. Meridian St.
     Indianapolis, IN 46202
     317-721-9214
     jon@sllawfirm.com



                                        15
Case 1:18-cv-00981-CMA-MEH Document 121 Filed 10/15/18 USDC Colorado Page 16 of 17




     Stephen Estey                          For Defendant USAT:
     Estey & Bomberger LLP
     2869 India Street San Diego, CA        /s/ Thomas B. Quinn_______
     92103                                  Thomas Baker Quinn
     619-295-0035                           Lillian L. Alves
     619-295-0172 (fax)                     Nathan Andrew Huey
     steve@estey-bomberger.com              Gordon Rees Scully Mansukhani, LLP
                                            555 17th Street, Ste. 3400
     Daniel A. Lipman, #35046               Denver, CO 80202
     Parker Lipman LLP                      (303) 534-5154
     3200 Cherry Creek S. Drive, Ste. 520   tquinn@grsm.com
     Denver, CO 80209                       lalves@grsm.com
     (720) 638-9424                         nhuey@grsm.com
     dan@parkerlipman.com
                                            Attorneys for Defendant USA
     Attorneys for Plaintiffs               Taekwondo, Inc.



                                            For Defendant USOC:

                                            /s/_David M. Jolley________
                                            Mitchell A. Kamin
                                            Carolyn J. Kubota
                                            Michael D. Fields
                                            Covington & Burling LLP
                                            1999 Avenue of the Stars, Ste. 3500
                                            Los Angeles, CA 90067-4643
                                            (424) 332-4800
                                            mkamin@cov.com
                                            ckubota@cov.com
                                            mfields@cov.com

                                            David M. Jolley
                                            Covington & Burling LLP
                                            One Front Street, 35th Floor
                                            San Francisco, CA 94111
                                            (415) 591-6000
                                            djolley@cov.com

                                            Lindsey C. Barnhart
                                            Covington & Burling LLP
                                            333 Twin Dolphin Drive, Ste. 700
                                            Redwood Shores, CA 94065

                                             16
Case 1:18-cv-00981-CMA-MEH Document 121 Filed 10/15/18 USDC Colorado Page 17 of 17




                                      (650) 632-4700
                                      lbarnhart@cov.com

                                      John P. Craver
                                      Joseph W. Mark
                                      White & Steele, P.C.
                                      600 17th Street,
                                      Dominion Towers, Ste. 600N
                                      Denver, CO
                                      (303) 296-2828
                                      jcraver@wsteele.com
                                      jmark@wsteele.com

                                      Attorneys for Defendant United States
                                      Olympic Committee




                                        17
